Citation Nr: 0830275	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
anxiety, and depressive disorder.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in February 2007, 
when it was remanded for additional development of the 
evidence.

The veteran appeared for a November 2005 video-conference 
hearing before the Board.  At this appearance, the veteran 
expressed the desire to seek the assistance of a certified 
representative to assist her with her hearing testimony.  A 
motion was granted to have the hearing postponed to provide 
an opportunity to appoint and meet with a service 
representative with regard to her claim and take advantage of 
that right of representation.  The veteran was subsequently 
notified that she was scheduled for a new hearing to take 
place in January 2006, but the veteran failed to report for 
this hearing or provide good cause for her failure to appear.


FINDINGS OF FACT

1.  The appellant is not shown to have engaged in combat.

2.  The occurrence of the appellant's claimed in-service 
stressors have not been verified by corroborating official 
military records nor any other form of objective supporting 
evidence.

3.  The veteran's psychiatric disabilities clearly and 
unmistakably existed prior to the veteran's entrance into 
active duty service.

4.  The evidence clearly and unmistakably shows that there 
was no increase in the underlying severity of the veteran's 
preexisting psychiatric disabilities during her period of 
active duty service.

5.  A separate chronic psychiatric disability was not 
manifested during the veteran's period of active duty 
service.




CONCLUSION OF LAW

Acquired psychiatric disability, to include PTSD, anxiety, 
and depressive disorder, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in November 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the November 2003 letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the November 2003 letter was 
sent to the appellant prior to the May 2004 RO rating 
decision currently on appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

The record shows that a March 2007 mailing additionally 
provided special notice specific to claims involving PTSD due 
to personal assault, associated with the provisions of 38 
C.F.R. § 3.304(f) dealing with the verification of personal 
assault stressors.  The March 2007 mailing also provided the 
veteran with a personal assault questionnaire; the record 
does not reflect that the veteran replied to this 
questionnaire, although the veteran has otherwise offered 
substantial testimony describing her recollections of the 
claimed personal assault stressor events, including during 
her March 2004 VA psychiatric examination and in a recent 
July 2008 letter.  The Board finds that the veteran has been 
fully informed of the provisions required by regulation in 
personal assault PTSD claims.  The March 2007 notice letter 
was sent to the veteran prior to the most recent RO 
readjudication of this case in association with the issuance 
of the May 2008 supplemental statement of the case; the March 
2007 letter was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2007 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
May 2008.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
has been afforded multiple VA examinations to evaluate her 
claimed disability in this appeal; a VA examination report 
dated April 2004 is of record, and the veteran was scheduled 
for another VA examination in September 2007 but failed to 
report.

The September 2007 examination was scheduled, in part, as an 
element of an attempt to develop evidence to verify the 
veteran's in-service stressors.  The effort to develop such 
evidence also resulted in requests for information from the 
veteran dated March 2007 and June 2007, but the veteran did 
not report for the examination or reply to the requests for 
information. 

VA is under a statutory duty to assist the veteran with the 
development of evidence in connection with her claim.  38 
U.S.C.A. § 5107.  This duty includes adequate VA medical 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
However, VA's duty to assist a claimant is not a one-way 
street.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The 
present appeal involves medical questions which must be 
addressed by medical personnel.  It is unfortunate that the 
veteran did not cooperate with the examination which was 
scheduled to assist her with her claim.  Perhaps the 
examination would have resulted in evidence which would 
clarify the medical questions involved.  Under the 
circumstances, the Board must proceed with appellate review 
based on the available evidence of record.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

This case features the veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, anxiety, and depressive disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Finally, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term 'noted' denotes 
'[o]nly such conditions as are recorded in examination 
reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.'  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 
(Fed.Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant 
to these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 
Vet.App. 70, 77-78 (1994).

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that she served in combat or that her PTSD is 
related to combat.  Originally, in her initial September 2003 
presentation of this claim, the veteran described "Treatment 
during basic training was harsh.  I could not take it and 
mentally was unstable."  In December 2003, the veteran 
described being traumatized by the death of a fellow female 
trainee due to an aneurysm, and an episode of sexual abuse 
from a chaplain.  Since then, the veteran's accounts of these 
principal claimed stressor events have been essentially 
consistent.

As it is not shown that the veteran engaged in combat, her 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, an alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.

The Board notes that the current version of 38 C.F.R. 
§ 3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant.

In addition, the Court in Patton held that the evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  Finally, effective March 7, 
2002, VA amended the regulations concerning the evidence 
necessary to establish the occurrence of a stressor in claims 
for service connection for PTSD resulting from personal 
assault.  These new regulations partially divided and 
expanded 38 C.F.R. § 3.304(f), and require that VA not deny 
such claims without: (1) first advising claimants that 
evidence from sources other than a claimant's service medical 
records, including evidence of behavior changes, may 
constitute supporting evidence of the stressor; and (2) 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

As discussed in the Board's discussion of the VCAA above, the 
veteran has been fully informed of the provisions required by 
regulation in personal assault PTSD claims.  The veteran 
claims that she suffers from psychiatric disability, 
including PTSD, due to events which include allegedly being 
traumatized by the death of a fellow female service member 
during training and an alleged sexual assault incident while 
in service.  The record shows that the veteran's current 
psychiatric diagnoses include chronic severe PTSD, including 
as noted in the March 2004 VA examination report authored in 
association with this claim.  The diagnosis of PTSD is 
largely attributed to childhood trauma in that report, but 
the report expresses that the alleged traumatic events during 
service may have "exacerbated" a pre-existing disorder.  In 
an April 2004 addendum to the March 2004 report, the examiner 
further discusses that the veteran  "had acute exacerbation 
of her previously existing posttraumatic stress disorder, and 
depressive disorder due to the loss of autonomy which she 
experienced in the military setting and the sexual harassment 
as documented in my last report."  The April 2004 report 
later states that the psychiatric pathologies "were as 
likely as not aggravated by her active duty service years and 
the trauma which she reported during her interview...."

The Board considers the current diagnosis of PTSD and the 
discussion of the potential relevance of the veteran's 
alleged in-service stressor events to sufficiently raise the 
possibility that verification of the alleged in-service 
stressors could be significant in this case.  Thus, the 
Board's February 2007 remand directed additional development 
to pursue possible verification of the claimed stressors.  
However, following the processing of that remand, the 
evidence of record does not verify the occurrence of any 
alleged stressor event.

It appears to the Board that the March and April 2004 VA 
medical opinions were based in large part on history 
furnished by the veteran to the examiner; there is no 
indication in these reports that the examiner found objective 
evidence which might corroborate the veteran's alleged in-
service stressor events.  The record does not otherwise 
appear to include supporting evidence of the claimed in-
service sexual abuse/harassment or the death of the fellow 
female service member as reported by the veteran.  In other 
words, to the extent that the VA examiner's opinion 
attributed any pathology or increase in severity to the 
alleged in-service stressor events, such attribution was 
based on assertions unsupported by the record and without an 
established factual predicate.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet.App. 345, 348 (1998).

In its February 2007 remand of this case, the Board discussed 
that it believes that the veteran's account of the death of a 
fellow female service member during her short period of 
service should be verifiable through official sources; the 
Board directed that an attempt be made to accomplish such 
verification prior to appellate review.  The Board also 
directed that the veteran be afforded a new VA psychiatric 
examination to clarify the veteran's current psychiatric 
diagnoses and offer an opinion as to any etiological link, 
either through causation or by permanent aggravation, to any 
verified events during service.

Following the Board's February 2007 remand, the RO attempted 
to verify the veteran's claimed stressor events, and notified 
the veteran of the additional details required by the U.S. 
Army and Joint Services Records Research Center (JSRRC) in a 
June 2007 letter.  The veteran did not reply to this letter 
and has not otherwise provided the necessary details to 
support a viable verification effort.

Additionally, the veteran failed to report for her scheduled 
September 2007 VA psychiatric examination, and has not 
submitted any statement of explanation nor has she replied to 
an October 2007 letter inquiring if she desired a 
rescheduling.  The Board once again notes that VA's duty to 
assist a claimant is not a one-way street.  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  Under the 
circumstances, the Board must proceed with appellate review 
based on the available evidence of record.

The Board acknowledges the July 2008 lay statement recently 
submitted by the veteran which describes recollections of her 
claimed in-service stressor events.  The Board understands 
the testimony in this letter, but must nevertheless find that 
it does not present adequate information to permit 
verification of the occurrence of any claimed in-service 
stressor to allow the Board to grant this claim.  This letter 
presents the veteran's descriptions of the alleged stressor 
events, but contains no reference to objective or 
contemporaneous evidence which might verify the stressors.  
Additionally, the letter does not provide the information 
requested in the RO's March 2007 letter regarding alternative 
evidence in personal assault stressor verification, or the 
June 2007 letter which notified the veteran of the type of 
information required to support a viable verification attempt 
for one of her other claimed stressor events.  The Board has 
given significant consideration to the sensitive information 
presented in the letter.  The Board cannot find that it 
provides an adequate basis for granting this appeal or 
accomplishing further attempts to verify the described 
stressors.  

The Board has reviewed the entirety of the record for any 
other evidence which may provide objective corroboration of 
the veteran's claimed in-service stressors, but finds no 
basis for determining that any claimed stressor event has 
been verified.  To the extent that any shown behavioral 
changes in the veteran might be considered evidence of the 
occurrence of an in-service personal assault, the Board is 
compelled to observe that the veteran failed to report for a 
VA psychiatric examination scheduled to develop a competent 
opinion addressing this question.  The Board is not at 
liberty to resolve this psychiatric question in the veteran's 
favor without a competent psychiatric opinion supporting such 
a conclusion.  The Board may not engage in its own medical 
analysis (including psychiatric interpretation of behaviors).  
See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The Board 
must rely upon the conclusions of medical experts regarding 
such questions.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board has reviewed all of the other medical evidence, the 
veteran's statements and testimony, and the service records.  
Unfortunately, the Board cannot find that evidence has yet 
been produced sufficient to establish a verified in-service 
stressor event which would allow the Board to grant this 
appeal under 38 C.F.R. § 3.304(f).  To the extent that the 
veteran contends that she suffers from PTSD due to personal 
assault during service, corroborating evidence is required to 
verify stressor events presented in the veteran's testimony.  
The only evidence of in-service stressor events is, however, 
contained in the veteran's own testimony; no evidence 
providing objective corroboration has been revealed.  The 
Board has carefully reviewed the veteran's testimony and the 
entirety of the evidence in the claims-file.  Unfortunately, 
despite the veteran's cooperation and detailed testimony, no 
corroborating objective evidence of an in-service stressor 
event has been revealed.

The Board expresses that this decision does not involve any 
determination regarding the credibility of the veteran's 
testimony.  38 C.F.R. § 3.304(f) precludes the Board from 
granting this appeal without adequate verifying evidence of 
the stressor beyond the veteran's testimony.  It is not 
sufficient for a veteran to present consistent and credible 
testimony in order to prevail in a PTSD claim; the claimed 
stressor events must be independently verified by other 
adequate evidence.  The only significant evidence of in-
service stressors in this care is, however, contained in the 
veteran's statements.  The Board may not consider such 
stressors to be verified.  Consequently, absent probative 
objective supporting evidence to corroborate the occurrence 
of a specific stressor-event, an essential element for a 
grant of service connection for PTSD is not established.

In view of the foregoing, the Board concludes that there is 
no verified in-service stressor event for the purposes of 38 
C.F.R. § 3.304(f).  In this respect, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.  The law simply does not offer 
any basis for granting service connection for PTSD without a 
specific corroborated stressor event.

Although service connection for PTSD cannot be granted in 
this case in the absence of any verified in-service stressor 
event, the veteran's claim encompasses psychiatric pathology 
beyond the specific diagnosis of PTSD.  The Board notes  that 
it is clear that the veteran manifested symptoms of a 
psychiatric pathology during service.  The record contains 
evidence indicating that the veteran's depressive disorder, 
which manifested during service, pre-existed service but was 
not medically noted at entrance into service.  The service 
medical records clearly and repeatedly indicate that the 
veteran was diagnosed with "Depressive reaction, moderate" 
during her short period of service.  The presumption of 
soundness applies, and must be addressed in this case, as the 
veteran's January 1969 pre-induction examination report 
contain no indication suggesting that any psychiatric 
pathology was 'noted' at entrance.  The veteran is therefore 
presumed to have been in sound condition with respect to her 
psychiatric health at the time of her entry into service.

Nevertheless, the Board finds that there is clear and 
unmistakable evidence that the veteran's psychiatric 
pathologies preexisted service.  The veteran's service 
medical records clearly and unmistakably demonstrate that the 
psychiatric pathologies manifesting during service existed 
prior to service.  One report reveals, that during the second 
week of training, the veteran was "becoming acutely agitated 
+ depressed.  Has a history of at least two suicide 
attempts."  The clinical evaluation associated with this 
report indicates that the behavior was determined to be part 
of a pathology that existed prior to service.  A February 
1969 Mental Hygiene Board report discusses the veteran's 
symptoms and history at length, including substantial 
reference to the veteran's own documented account of her pre-
service history, and specifically concludes that the 
veteran's "depressive reaction" was not incurred in the in 
the line of duty, it existed prior to service, and a medical 
discharge was recommended on this basis.

The service medical records reveal that the veteran reported 
a substantial pre-service history of psychiatric symptoms 
during the course of evaluation during service.  The veteran 
reported in February 1969 that she had been previously 
treated by a psychologist following at least one of multiple 
reported suicide attempts.  The Court has held that, as a 
matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet.App. 
283, 286 (1994).

A March 1969 report largely repeats and re-affirms the same 
findings, but makes a clear and essential determination that 
the veteran's manifesting psychiatric pathology "existed 
prior to entry into service and has not been aggravated by 
service beyond the normal progression of the disease."  The 
final March 1969 Medical Board Report approves the 
application for the veteran's discharge, and makes the 
significant findings that the veteran's "Depressive 
reaction" was not incurred during the line of duty, that it 
did exist prior to service, and it was not permanently 
aggravated by service.  In this regard, the veteran's service 
medical records are uncontradicted; they uniformly, 
repeatedly, and clearly present the competent opinion of the 
trained professionals evaluating the veteran, informed by her 
own reported history, that the psychiatric pathology pre-
existed service and was not permanently aggravated during 
service beyond the normal progression of the disease.

The Board also notes that many years following service, the 
April 2004 VA psychiatric examination report found that the 
in-service manifestations, in the context of the veteran's 
broad psychiatric history, reflected an "acute exacerbation 
of her previously existing" pathologies.  Temporary flare-
ups during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991).  Thus, the April 2004 report 
provides more competent evidence clearly and unmistakably 
identifying the veteran's psychiatric pathologies as existing 
prior to service and as not permanently aggravated beyond the 
normal course of the disease.  This is consistent with the 
conclusions drawn by experts documented in the veteran's 
contemporaneous service medical records.

To the extent that the April 2004 report may have suggested 
aggravation, as already discussed, the claimed events are not 
supported by the overall evidentiary record.  Therefore, the 
Board discounts any such opinion regarding aggravation as 
being of little, if any, probative value since it was based 
on a factual history which the preponderance of the evidence 
is otherwise against.  

There is no competent psychiatric or medical evidence of 
record which contradicts the findings discussed above, both 
in contemporaneous service records and recent VA examination 
reports, that the veteran's psychiatric pathologies existed 
prior to service and were not permanently aggravated by 
service.  Thus, the Board finds that there is clear and 
unmistakable evidence demonstrating both findings.  Based on 
the record, the Board finds that the presumption of soundness 
has been rebutted.  Therefore, the veteran's psychiatric 
pathologies preexisted service.  The evidence outlined in the 
preceding paragraphs also compels a finding that there was no 
aggravation of the psychiatric pathologies during service.  
Additionally, the preponderance of the evidence is against a 
finding that the veteran suffers from a psychiatric pathology 
(separate from the preexisting psychiatric pathology) which 
is causally related to his service.  Accordingly, service 
connection is not warranted on any basis.

The Board acknowledges the veteran's assertions regarding the 
etiology of her psychiatric disorders.  However, the 
veteran's statements alone are insufficient to support a 
grant of service connection.  Without the appropriate medical 
training or expertise, a lay person is not competent to 
render an opinion on a medical matter such as, in this case, 
the etiology of the veteran's psychiatric disabilities.  See 
Espiritu v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  Hence, 
any lay assertions in this regard have no probative value.

Therefore, the preponderance of the evidence is against a 
finding that any present PTSD or other claimed psychiatric 
disability is related to the veteran's active duty service.  
Thus, as a preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


